DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, recites “no increase in thickness of the impact absorption padding”, renders the claim indefinite and negative term “no”, it is unclear which structure encompassed by such limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (2020/0022444—hereinafter, Stone).
Notes: the functional limitation “configured to or adapted to”
Regarding claim 1, Stone discloses a helmet (fig.6A) comprising: an outer shell (605); and a liner (610) disposed within the outer shell; wherein the liner comprises impact absorption padding (615, par [0120]) configured to absorb energy from an impact against the outer shell, the impact absorption padding comprising: a first impact absorption padding component (3902, fig.39A), and a second impact absorption padding component (3904, fig.39A) received by the first impact absorption padding component.  But does not disclose a functional limitation the first impact absorption padding component being an additively-manufactured component the second impact absorption padding component being configured to protect more against higher- energy impacts than lower-energy impacts. However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to select different material to provide the first impact absorption padding component being an additively-manufactured component the second impact 
Regarding claims 2-3, Stone discloses different structure between elements 3902/3908 and 3904, fig.39A.  but does not disclose wherein the second impact absorption padding component is a non-additively-manufactured component and wherein the second impact absorption padding component is an additively-manufactured component.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention with different structure of the second impact absorption padding component in order to facilitate attachment and securement into the liner, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 4, Stone does not disclose wherein the first impact absorption padding component is additively-manufactured using a first material feedstock and the second impact absorption padding component is additively-manufactured using a second material feedstock different from the first material feedstock.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different material in order to provide as the claimed invention, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.


Regarding claims 7-8, Stone does not disclose wherein the second impact absorption padding component comprises foam and/or liquid crystal elastomer material.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different material in order to provide as the claimed invention, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention with different structure in order to facilitate attachment and securement into the liner, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results
Regarding claim 9, Stone does not disclose the helmet of claim 5, wherein the second impact absorption padding component comprises an insert removably mountable to the lattice. However, fig.35-38 show as similar to 3904 of fig.39A.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize the structure of all 3904 or similar to 3904 is configured to insert/remove into the recess 3902.
Regarding claim 10, Stone does not disclose the helmet of any one of claim 1, wherein the second impact absorption padding component has a non-lattice structure.  However, 
Regarding claim 11, Stone does not disclose wherein the first impact absorption padding component is configured to protect more against lower-energy impacts than higher-energy impacts.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention with different structure in order to facilitate attachment and securement into the liner, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 12, Stone disclose the helmet of any one of claim 1, wherein the second impact absorption padding component, when received by the first impact absorption component, serves to increase higher-energy impact attenuation of the impact absorption padding with substantially no increase in thickness of the impact absorption padding (fig.39A shows the element 3914 does not increase in thickness).
Regarding claim 13, Stone discloses the helmet of any one of claim 1, wherein the helmet comprises at least one other second impact absorption padding component received by the first impact absorption padding component, such that the helmet comprises a plurality of second impact absorption padding components disposed at 
Regarding claim 14, Stone discloses the helmet of claim 13, wherein each second impact absorption padding component is an elongate member, the plurality of second impact absorption padding components being arranged such that an elongated dimension of each second impact absorption padding component extends in a direction that is generally radial with respect to a wearer's head when the helmet is worn (fig.31A-31B).
Regarding claims 15-17, Stone does not disclose wherein each second impact absorption padding component is generally column-shaped and is received within a corresponding generally column-shaped opening in the first impact absorption padding component; wherein each second impact absorption padding component extends at least half way through the first impact absorption padding component along the direction that is generally radial with respect to a wearer's head when the helmet is worn; wherein each second impact absorption padding component extends substantially all the way through the first impact absorption padding component along the direction that is generally radial with respect to a wearer's head when the helmet is worn. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention with different structure in order to facilitate attachment and securement into the liner, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 19, Stone discloses a helmet (fig.6A) comprising: an outer shell (605); and a liner (610) disposed within the outer shell (615); wherein the liner comprises impact absorption padding configured to absorb energy from an impact against the outer shell (par [0120]), the impact absorption padding comprising: a non-additively-manufactured impact absorption padding component (3902, fig.39A) configured to reside between the outer shell and a wearer’s head when the helmet is worn; and an additively-manufactured impact absorption padding component (3904, fig.39A) configured to reside between the non-additively-manufactured impact absorption padding component and the wearer’s head when the helmet is worn, the additively-manufactured impact absorption padding component having a three-dimensional (3D, fig.39A); par [0019] stated  that these features can be form by molding, casting method and processing.  But does form that has been additively-manufactured using a 3D model generated by a 3D scan of an intended wearer’s head to provide a custom fit for the intended wearer.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that these impact absorption padding structure are formed to 3D structures although it is could be different processing but the end product is configured to provide as the claimed invention.

Regarding claim 21, Stone discloses the helmet of claim 19, wherein the additively-manufactured impact absorption padding component comprises a lattice (fig.7A, 35-38).
Regarding claim 22, Stone does not disclose the helmet of claim 19, wherein the non-additively-manufactured impact absorption padding component and the additively-manufactured impact absorption padding component are configured to protect against different types of impacts.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the helmet is configured to provide as the claimed invention, since the claimed invention is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 23, Stone does not disclose the helmet of claim 22, wherein: the non-additively-manufactured impact absorption padding component is configured to protect more against linear impact components than rotational impact components; and the additively-manufactured impact absorption padding component is configured to protect more against rotational impact components than linear impact components.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the helmet is configured to provide as the claimed invention, since the claimed invention is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Regarding claims 25-26, Stone does not disclose the helmet of claim 22, wherein the additively-manufactured impact absorption padding component is less stiff in shear than the non-additively-manufactured impact absorption padding component; wherein the additively-manufactured impact absorption padding component is less stiff in compression than the non- additively-manufactured impact absorption padding component. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different shear point, stiff and compression points in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 27, Stone discloses the helmet of any one of claim 19, wherein the helmet comprises at least one other additively-manufactured impact absorption padding component, such that the helmet comprises a plurality of additively-manufactured 
Regarding claim 28, Stone discloses the helmet of claim 27, wherein the helmet fig.31A-31B show a plurality of 3-D impact absorption padding 3110, but does not disclose at least one other non-additively-manufactured impact absorption padding component, such that the helmet comprises a plurality of non-additively-manufactured impact absorption padding components disposed at selected locations around a wearer's head between the outer shell and the wearer's head when the helmet is worn.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention modified the material as claimed, such modification would considered a mere choice of preferred material on the basis of its suitability for the intended use.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732